Name: Commission Implementing Decision (EU) 2019/119 of 24 January 2019 amending Council Directive 2002/56/EC as regards the date laid down in Article 21(3) until which Member States are authorised to extend the validity of decisions concerning equivalence of seed potatoes from third countries (notified under document C(2019) 247)
 Type: Decision_IMPL
 Subject Matter: plant product;  international trade;  agricultural activity;  agricultural policy;  means of agricultural production;  cooperation policy
 Date Published: 2019-01-28

 28.1.2019 EN Official Journal of the European Union L 24/26 COMMISSION IMPLEMENTING DECISION (EU) 2019/119 of 24 January 2019 amending Council Directive 2002/56/EC as regards the date laid down in Article 21(3) until which Member States are authorised to extend the validity of decisions concerning equivalence of seed potatoes from third countries (notified under document C(2019) 247) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/56/EC of 13 June 2002 on the marketing of seed potatoes (1), and in particular the second subparagraph of Article 21(3) thereof, Whereas: (1) Directive 2002/56/EC provides that, with effect from certain dates, Member States may no longer determine for themselves the equivalence of seed potatoes harvested in third countries with seed potatoes harvested within the Union and complying with that Directive. (2) However, as work to establish a Union equivalence for seed potatoes from all the third countries concerned had not been completed, Directive 2002/56/EC authorised Member States to extend until 31 March 2017 the validity of equivalence decisions which they had already taken for seed potatoes from certain third countries not covered by a Union equivalence. This date was chosen by reference to the end of the period where seed potatoes are placed on the market. (3) Since this work still has not been completed and a new marketing season will start by the end of the year 2018, it is necessary to authorise Member States to extend the validity of their national equivalence decisions. The authorisation should last until 31 March 2024 to allow for an appropriate time to establish this Union equivalence. This is in accordance with the date adopted in Commission Implementing Decision 2011/778/EU (2). (4) Directive 2002/56/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In the first subparagraph of Article 21(3) of Directive 2002/56/EC, the date 31 March 2017 is replaced by 31 March 2024. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 January 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 193, 20.7.2002, p. 60. (2) Commission Implementing Decision 2011/778/EU of 28 November 2011 authorising certain Member States to provide for temporary derogations from certain provisions of Council Directive 2000/29/EC in respect of seed potatoes originating in certain provinces of Canada (OJ L 317, 30.11.2011, p. 37).